Citation Nr: 1419898	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-05 030	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus. 

2.  Entitlement to an initial compensable rating for a chronic foot strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell




INTRODUCTION

The Veteran had active duty for training (ADCUTRA) in the U.S. Marines from October 1971 to April 14, 1972, and he had active duty from April 27, 1972, to September 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for bilateral hearing loss and bilateral tinnitus but granted service connection for a chronic foot strain, which was assigned an initial noncompensable disability rating, all effective April 15, 2008 (date of receipt of claim).  

The Veteran initiated an appeal of the denial of service connection for bilateral tinnitus and as to the assignment of a noncompensable rating for his chronic foot strain by a July 2009 notice of disagreement (NOD).  After a December 2009 statement of the case (SOC), the appeal as to those issues was perfected by filing VA Form 9, Appeal to the Board, in January 2010.  

In the January 2010 VA Form 9, the Veteran expressed disagreement with the October 2008 rating decision's denial of service connection for bilateral hearing loss.  However, by RO letter in February 2010, he was informed that because he was notified of that denial by RO letter of October 20, 2008, he had had until October 19, 2009, to initiate an appeal of that particular claim.  Thus, his VA Form 9, received in January 2010, was not timely filed and that decision was final.  He was also informed that he could reopen that claim upon the submission of new and material evidence.  However, no such evidence has been submitted.  

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal, a review of which does not reveal anything pertinent to the present appeal, except the Informal Hearing Presentation of the Veteran's service representative as well as VA treatment (CAPRI) records but none of these contain anything relating to tinnitus and, so, are not relevant.  

The issue of entitlement to an initial compensable rating for a chronic foot strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

Chronic bilateral tinnitus was first demonstrated many years after active service and is not related to any disease, injury, or incident of service.


CONCLUSION OF LAW

The criteria for service connection for bilateral tinnitus are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants what information or evidence is needed for claim substantiation prior to an initial unfavorable decision but, if not, any such error may be cured by providing notice followed by readjudication Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  In service connection claims, the VCAA imposes a duty to inform a claimant of all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Also, the VCAA imposes a duty to assist claimants by making reasonable efforts to get needed evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Here, the RO provided the Veteran with notice of the elements required for service connection and of the respective evidence gathering duties by letter in May 2008, prior to the initial October 2008 adjudication of the claim for service connection for bilateral tinnitus.  It also provided notice of how disability ratings and effective dates are assigned.  Dingess, Id.  

Accordingly, the Board finds that VA satisfied its duties to notify the Veteran in this case.  

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation.  The Veteran's service treatment records (STRs) have been obtained.  Also, his VA treatment records have been obtained and, additionally, private clinical records are on file.  

Additionally, the Veteran has been given a VA examination as to the claim for service connection for tinnitus in December 2009.  At the time of the examination his claim file was reviewed prior to the examination, and prior to the rendition of a medical nexus opinion by that examiner.  See 38 U.S.C.A. § 5103A(a)(1) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) and Locklear v. Nicholson, 20 Vet. App. 410, 418 - 19 (2006); and 38 C.F.R. § 3.159(c)(4)(i) (2013).

Moreover, the Board finds that the examination and opinion are adequate to evaluate the Veteran's claim for service connection because the 2009 examination included an interview with the Veteran and audiometric testing.  Therefore, the Board finds that the examination report is adequate to adjudicate the service connection claim and no further examination is necessary.  Also, the adequacy of the examination and medical opinion obtained has not been challenged.  As to this, even in light of the duty to independently consider issues suggested by the evidence of record, under Comer v. Peake, 552 F.3d 1362, 1368 (Fed.Cir. 2009), "the Board is entitled to assume the competence of a VA examiner unless the competence is challenged.  Rizzo [v. Shinseki,] 580 F.3d at 1290-91.  Any argument that a VA medical examiner's opinion is inadequate is sufficiently close to the argument raised in Rizzo that it should be treated the same."  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); see also Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Likewise, the competence of the 2009 VA examiner has not been questioned and the Board finds no irregularity of record which would bring this into question.  See generally Wise v. Shinseki, No. 12-2764, slip op. (Fed.Cir. April 16, 2014).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Background

The Veteran's STRs of his ACDUTRA and his active duty are negative for signs, symptoms, complaint, history, treatment, diagnosis or evaluation of either hearing loss or tinnitus.  

VA outpatient treatment (VAOPT) records of 2001 through 2004 are negative for signs, symptoms, complaint, history, treatment, diagnosis or evaluation of either hearing loss or tinnitus.  

A February 2006 private clinical record shows that the Veteran reported a long history of having had tinnitus, without any specific injury to his hearing or ear.  He had no otalgia and no history of recurrent infections.  On examination his ears were filled with cerumen.  The assessments were tinnitus and impacted cerumen.  

The Veteran was evaluated in May 2006 at the University of South Carolina.  A report of that evaluation noted that he had been seen for left-sided tinnitus and vertigo.  He had had left-sided tinnitus for 3 to 4 years.  He had a history of noise exposure in military service and (after service) he had fired weapons on a firing range but wore protection as often as possible.  He had not noticed any real change in his hearing.  He had some left-sided pressure, as if his ears were closing up.  He had had a spell of vertigo one to two months earlier, lasting 2 to 3 minutes.  He had had 3 or 4 such episodes.  He denied any major history or other ear problems.  A physical examination was done and an audiogram was conducted.  He had normal hearing at all frequencies tested, but had a slight dip at 4,000 Hertz (Hz) in the left ear.  Speech reception thresholds were zero (0) decibels in each ear with 100 percent word recognition on the right and 92 percent on the left.  He had a normal tympanogram.  The assessment was left-sided tinnitus with fullness and brief spells of vertigo.  Although unlikely, it was felt that this could be early symptoms of an acoustic neuroma on the left.  If an "ABR" was negative (and one was ordered), an MRI might be ordered.  A report of an MRI of the Veteran's brain, later in May 2006, found no evidence of abnormality within the auditory system and specifically no evidence of an acoustic neuroma.  

In VA Form 21-4138, Statement in Support of Claim, attached to his original service connection claim, VA Form 21-526 which was received in April 2008, the Veteran reported that he had bilateral hearing loss and bilateral tinnitus due to in-service acoustic trauma.  

A December 2008 VAOPT records noted that the Veteran had had ringing in his ears since at least 2006.  A June 2009 VAOPT record noted that the Veteran had a 25 year career as a police officer.  

In the Veteran's July 2009 NOD he reported that while in the Marines he constantly shot weapons without any hearing protection.  After military service, he was always given adequate hearing protection when firing weapons.  

On VA audiology evaluation in December 2009 the Veteran's claim file and medical records were reviewed.  During service he had been in the military police for 2 1/2 years, and had detonated mine fields for 6 months.  After service, he had been a police officer for 25 years.  He had had recreational noise exposure from lawn equipment.  He complained of constant bilateral tinnitus, the onset of which was 6 to 7 years ago.  

Audiometric testing revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
20
20
25
25
30
Left Ear
25
25
25
40
35

Speech discrimination was 100 percent in the left ear and 96 percent in the right ear.  The assessment was a nondisabling hearing loss in the right ear and a normal to mild sensorineural hearing loss in the left ear.  It was opined that the Veteran's tinnitus was as likely as not a symptom associated with his hearing loss.  It was opined that the tinnitus was less likely as not caused by or a result of military service.  It was noted that he had had normal hearing in both ears, as shown by the STRs, and there was no mention of tinnitus in the STRs.  The Veteran stated that his tinnitus began recently, and long after his military service.  There was also a history of occupational and recreational postservice noise exposure.  

Principles of Service Connection

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (a) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) which requires (i) a sufficient combination of manifestations for disease identification, and (ii) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic" and (iii) subsequent manifestations of the same chronic disease, or (b) if chronicity in service in not established, as above, by evidence of continuity of symptomatology which requires that (i) a condition was 'noted' during service, and (ii) evidence of postservice continuity of the same symptomatology, and (iii) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition, i.e., when its symptoms are capable of lay observation and it may be diagnosed by its unique and readily identifiable features; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson, 581 F.3d at 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Generally the absence of evidence of contemporaneous complaints or treatment for relevant symptoms and disability does not, by itself, constitute substantive negative evidence to be weighed against a claim.  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded in that record.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) ("When assessing a claim, the Board may not consider the absence of evidence as substantive negative evidence.").  However, the Federal Circuit held that "'evidence of a prolonged period without medical complaint can be considered' in making a service connection determination."  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (in which the Federal Circuit affirmed a Board decision that "the preponderance of the evidence" was against a service connection claim taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (No Board err in assigning more probative weight to VA opinions which relied, inter alia, on a record revealing that symptoms of the claimed disability did not begin until decades after service and after a productive working life).  Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 


Analysis

It is undisputed that there is no contemporaneous evidence of tinnitus, nor any sensorineural hearing loss or other findings consistent with tinnitus, until decades after the Veteran's military service.  

The histories related by the Veteran only antedate the onset of the current tinnitus to approximately 2002, a point in time almost 30 years after any in-service noise exposure.  The rationale for the negative medical opinion of the recent VA audiologist was that the tinnitus had not been shown to manifest until years after the offending in-service noise had ceased.  

"The American Medical Association defines 'acoustic trauma' as '[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire.'  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  Id."  Reeves v. Shinseki, No. 2011-7085, slip op. at 10, footnote 7 (June 14, 2012 Fed. Cir.) (not selected for publication); 2012 WL 2105624 (C.A. Fed.).  

Even assuming, and conceding, that the Veteran was exposed to acoustic trauma in combat during service, this is not the same as having sustained the type of injury that causes chronic tinnitus, and having resulting chronic disability.  In other words, even if he was exposed to acoustic trauma during service, this does not automatically mean there were chronic residuals, including tinnitus, which was caused thereby.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption to this effect, and the Board is aware of none.  Thus, while not disagreeing that the Veteran sustained acoustic trauma, under the circumstance which he has related, the Board rejects the notion that his current tinnitus should be conceded as being due to in-service acoustic trauma.  

Significantly, the Veteran did not report having or having had disability or symptoms indicative of chronic tinnitus during military service and audiometric testing during service did not reveal a hearing loss, i.e., the audiometric testing during service did not meet VA criteria for the presence of hearing loss, under 38 C.F.R. § 3.385, which might be consistent with adjunct tinnitus.   Moreover, the negative medical opinion of the 2009 VA examiner is the only competent medical opinion addressing the question of a possible nexus between the Veteran's current bilateral tinnitus and in-service exposure to acoustic trauma, and this medical opinion stands unrebutted by any other competent evidence.  In this regard, while the Veteran is competent to report symptoms which he personally experiences, e.g., tinnitus, he has not reported having continuously had tinnitus since his military service.  

The Veteran's onset of tinnitus was after many years of postservice occupational noise exposure, the significance of which the Veteran and his representative now seek to downplay.  See Curry v. Brown, 7 Vet. App. 59, 64 (1994) ("[T]he more contemporaneous the evidence, the greater [the] probative value and credibility than can be attached to that evidence, especially when later-dated testimony [] and statements were generated for pecuniary purposes ... 'memory hinges on recency', earlier statements are generally more trustworthy than later ones).  His first reports of tinnitus, and attempts to link them to in-service acoustic trauma, do not antedate 2006, a time approaching almost three decades after his 1973 discharge from active service.  

The recent clinical evidence reflects that the Veteran had exposure acoustic trauma during military service.  To the limited extent that this suggests a nexus between such exposure and the current tinnitus, these records do no more than repeat the substance of the Veteran's statements on file.  And, as noted, he has never reported having continuously had tinnitus since military service.  While such history is recorded by medical personnel, because these records add no other comment, observation, diagnosis or conclusion of a medical nature; rather, they are merely repetitive in that they simply repeat the Veteran's current allegations.  As such, these records have no significant probative value above that of the Veteran's lay statements.  In other words, a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (where a history recorded by an examiner had not filtered, enhanced, or added medico-evidentiary value to the lay history through medical expertise).  Moreover, any implicit contention that he has continuously had a hearing loss since military service contrasts with the history he related beginning in 2006, of having had the onset of tinnitus in about 2002.  Therefore, to the extent that the Veteran implicitly asserts he had tinnitus continuously since his military service, such contention is inconsistent with the contemporaneous medical records, and the Board finds the Veteran's own lay statements of the onset beginning in about 2002 to be the most credible evidence.  

Generally the absence of evidence of contemporaneous complaints or treatment for relevant symptoms and disability does not constitute substantive negative evidence to be weighed against a claim.  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded in that record.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) ("When assessing a claim, the Board may not consider the absence of evidence as substantive negative evidence.").  

The lack of contemporaneous medical records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  

Moreover, the Board finds it significant that he had not filed a claim for service connection for tinnitus until 2008, almost 35 years after military service.  Since he was well aware of potential entitlement to VA benefits when he received VA education benefits as early as 1975, it would be reasonable to expect that if he had had tinnitus, or noticed tinnitus in 1975, that he would at that time have filed a claim for service connection for tinnitus.  However, he did not and this suggests that he did not have or believe that he had tinnitus at that time.  Moreover, he has not proffered any reason for not having filed claims for service connection for tinnitus when he received VA education benefits in 1975.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (in which the Federal Circuit affirmed a Board decision that "the preponderance of the evidence" was against a service connection claim taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (No Board err in assigning more probative weight to VA opinions which relied, inter alia, on a record revealing that symptoms of the claimed disability did not begin until decades after service and after a productive working life).  

The Board, however, finds in the instant case that the combination of the lack of complaints or treatment for tinnitus during service; his not having sought treatment or disability compensation for tinnitus in the immediate postservice years; the fact that his post-service clinical records are negative for any findings of tinnitus, for many years after his service discharge, to be persuasive evidence against his claim.  

As to the second and third circumstances, delineated in Jandreau, Id., when lay evidence may establish a diagnosis, the Veteran has not reported or stated that he was given a diagnosis during service of tinnitus, or a diagnosis within one year of service discharge in 1973 of a sensorineural hearing loss which could be adjunct to tinnitus (the 2nd circumstance under Jandreau).  Indeed, to the extent that tinnitus could be adjunct to a sensorineural hearing loss, there is no contemporaneous evidence, either clinical or lay, of either until decades after any in-service exposure to acoustic trauma.  Also, his belief that his current tinnitus is related to in-service noise exposure is simply too vague to suggest, much less establish that he was given a formal diagnosis of tinnitus during service (the 3rd circumstance under Jandreau).  While the Veteran is certainly competent to testify to symptomatology such as a ringing of the ears, such symptomatology existing in-service is contradicted by the remaining evidence of record.  Again, while the Veteran had expressed his belief that his tinnitus is related to in-service acoustic trauma, he has reported to medical personnel that it began only recent years.  Specifically, the Veteran has never reported that his tinnitus began with artillery exposure.   

The Veteran may believe that his now chronic tinnitus is related to his active service.  As to this, a layperson may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  See Jandreau, Id.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran being untrained and uneducated in medicine is not competent to address etiology in the present case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a claimant is not competent to provide evidence as to more complex medical questions).  In fact, the complexity of diagnosing the nature and etiology of the Veteran's current tinnitus is shown by the absence of contemporaneous clinical or lay evidence of each until long after service.  In fact, so complex is it that a medical opinion had to be obtained.  Unfortunately, the medical opinion is negative and does not support the claim.  Rather, it is probative evidence against the claim.  

Therefore, the Board finds that because the Veteran's chronic tinnitus was first manifested several decades after active service and any acoustic trauma therein, and is not related to any disease, injury, or incident of military service.  Thus, service connection for bilateral tinnitus is not warranted.  

This being the case, the claim must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for bilateral tinnitus is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's initial rating claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

By a February 18, 2010, letter the Veteran was informed that his appeal was being certified to the Board.  He was informed that he had 90 days from that letter in which to submit additional evidence.  

In March 2010 the Veteran submitted additional evidence, in the form of a report from a private physician of examination findings, as to his claim for an initial compensable rating for a chronic foot strain.  The RO has not yet had an opportunity to consider such evidence and initial consideration of that evidence by the RO was not waived by the Veteran or his representative.  

As this record is relevant to the evaluation of the Veteran's chronic foot strain, a remand is necessary in order for the AOJ to consider such evidence and issue a supplemental statement of the case.  38 C.F.R. §§ 19.31, 19.37.   Accordingly, due process considerations require that this claim be remanded to the RO for initial consideration of this additional evidence.  38 C.F.R. § 20.1304(c).  

Finally, while on remand, the Veteran should be given an opportunity to identify any other healthcare provider from whom he sought treatment for his foot strain.  Thereafter, all identified records should be obtained for consideration in the Veteran's appeal.  

Additionally, since the Veteran's last VA rating examination was conducted in 2009, he should be afforded an up-to-date VA rating examination.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his chronic foot strain.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims files.  The 

Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  Afford the Veteran an examination to determine the current severity of his service-connected foot strain.  

The examinations should include any tests or studies deemed necessary for an accurate assessment.  X-ray examination of the feet should be performed, if needed.  

The examiner should (1) record the range of motion, and describe the limitation of motion, if any, in terms of the degrees of painless motion and the degrees of painful motion, if any, as well as in terms of whether there is slight, moderate, or severe limitation of motion; (2) specifically comment on the functional limitations, if any, caused by the Veteran's service-connected disability.  Any functional loss, including the inability to perform normal working movements with normal excursion, strength, speed, coordination, and endurance should be noted.  The examiner should specify any functional loss due to pain or weakness, and document all objective evidence of those symptoms.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In addition, the examiner should provide an opinion on the degree of any functional loss likely to result from a flare-up of symptoms or on extended use and to not limit an evaluation of disability to a point in time when the symptoms are quiescent.  The examiner should also document, to the extent possible, the frequency and duration of exacerbations of symptoms.  
3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  The RO must review the record and ensure that all development requests have been fully complied with.  If all development requests have not been complied with, the RO must take corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After obtaining all outstanding records and conducting any other necessary development, the Veteran's initial rating claim should be readjudicated based on the entirety of the evidence, to include the evidence received since the issuance of the December 2009 SOC.  If the claim remains denied, the Veteran and his representative should be issued a supplemental SOC (SSOC).  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


